Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 50 Filed: 09/09/19 Page: 1 of 6 PageID #: 121




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
 vs.                                               )   No. 1:19CR00145 SNLJ (ACL)
                                                   )
 MARCUS RAY NELSON,                                )
                                                   )
                Defendant.                         )

  DEFENDANT'S REQUEST FOR PRETRIAL DISCLOSURE FROM GOVERNMENT

        Pursuant to the order entered by United States Magistrate Judge Abbie Crites-Leoni on

 September 4, 2019, Defendant hereby requests prompt notice and/or disclosure of the following

 materials. It is requested that the Government reply to this written request within ten days of the

 date of the Order noted above.

        1. Pursuant to Rules 12(b)(4)(B) and 16 of the Federal Rules of Criminal Procedure,

 Defendant hereby requests that the Government provide Defendant with notice of the

 Government's intention to use any evidence at trial during its case in chief which may reasonably

 be considered the object of, or the basis for, pretrial motions for severance or to suppress

 evidence. Accordingly, Defendant hereby requests that the Government provide Defendant with

 copies or photographs of the following materials or, in the alternative, that the Government to

 disclose to Defendant and make available for inspection, copying, or photographing, the

 following materials:

                A. Any search warrant issued by any state or federal judicial officer, and any

        written application for same, which authorized the search of any property as to which

        Defendant might arguably have had a reasonable expectation of privacy, if evidence
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 50 Filed: 09/09/19 Page: 2 of 6 PageID #: 122




       obtained during the subsequent search of any such property resulted in the seizure of

       evidence which will be introduced by the Government at any trial of this cause of

       action;

                 B. Any application for a search warrant described in the preceding paragraph

       as may have been presented to any state or federal judicial officer;

                 C. Any relevant written or recorded statements made by the Defendant, or copies

       thereof, within the possession, custody, or control of the Government, the existence of

       which is known, or by the exercise of due diligence may become known, to the attorney

       for the Government; that portion of any written record containing the substance of any

       relevant oral statement made by the Defendant whether before or after arrest in response

       to interrogatories by any person then known to the Defendant to be a government agent;

       the recorded testimony of the Defendant before a grand jury which relates to the offense

       charged; and the substance of any other relevant oral statement made by the Defendant

       whether before or after arrest in response to interrogation by any person then known by

       the Defendant to be a government agent if the government intends to use that statement at

       trial;

                 D. A copy of Defendant's prior criminal record, if any, as is within the

       possession, custody, or control of the Government, the existence of which is known, or

       by the exercise of due diligence may become known, to the attorney for the Government;

                 E. All books, papers, documents, photographs, or buildings or places which are

       within the possession, custody or control of the Government, and which are material to

       the preparation of Defendant's defense or are intended for use by the Government as

       evidence in chief at the trial, or were obtained from or belong to the Defendant;
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 50 Filed: 09/09/19 Page: 3 of 6 PageID #: 123




                F. Any results or reports of physical or mental examinations, and of scientific

        tests or experiments, or copies thereof, which are within the possession, custody, or

        control of the Government, the existence of which is known, or by the exercise of due

        diligence may become known, to the attorney for the Government, and which are

        material to the preparation of the defense or are intended for use by the Government as

        evidence in chief at the trial; and

                G. A written summary of testimony the Government intends to offer under Rules

        702, 703, or 705 of the Federal Rule of Evidence during its case in chief at trial which

        summary must describe the witness's opinions, the basis and the reasons therefor, and the

        witness's qualifications.

        2. Pursuant to the United States Supreme Court's holding in Brady v. Maryland, 373

 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), Defendant hereby requests that the Government

 provide Defendant with copies or photographs of, or in the alternative, that the Government to

 disclose to Defendant and make available for inspection, copying, or photographing, any and all

 evidence favorable to Defendant which is material to the determination of Defendant's guilt or

 innocence, or material to the punishment to be imposed upon Defendant.

        3.   Pursuant to the United States Supreme Court's holding in Napue v. Illinois, 360 U.S.

 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959), Defendant hereby requests that the Government

 provide Defendant with copies or photographs of, or in the alternative, that the Government to

 disclose to Defendant and make available for inspection, copying, or photographing, any and all

 material evidence affecting the credibility of any witness whose reliability may be determinative

 of the guilt or innocence of Defendant.

        4. Pursuant to the Jencks Act, Title 18, United States Code, ' 3500, Defendant hereby
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 50 Filed: 09/09/19 Page: 4 of 6 PageID #: 124




 requests that the Government provide Defendant with copies or photographs of the following

 materials, or in the alternative, that the Government to disclose to Defendant and make available

 for inspection, copying, or photographing:

                A. Any written statement made by a witness who has testified or who will testify

        on direct examination on behalf of the Government in the trial of this case which relates

        to the subject matter as to which the witness has testified, and which has been signed or

        otherwise adopted or approved by said witness;

                B. Any stenographic, mechanical, electrical, or other recording, or a

        transcription thereof, which is a substantially verbatim recital of an oral statement made

        by a witness who has testified or who will testify on direct examination on behalf of the

        Government in the trial of this case, which relates to the subject matter as to which the

        witness has testified, and which was recorded contemporaneously with the making of

        such oral statement; and

                C. Any statement, however taken or recorded, or a transcription thereof, if any,

        made to a grand jury by a witness who has testified or who will testify on direct

        examination on behalf of the Government in the trial of this case, which relates to the

        subject matter as to which the witness has testified.

        5. Pursuant to Title 18, United States Code, Defendant hereby requests that the

 Government provide Defendant with copies or photographs of the following materials, or in the

 alternative, that the Government to disclose to Defendant and make available for inspection,

 copying, or photographing:

                A. The contents of any wire, oral, or electronic communication intercepted

        pursuant to Title 18, United States Code, Chapter 119, or evidence derived therefrom,

        which may be received in evidence or otherwise disclosed in any trial, hearing, or other

        proceeding related to the present cause of action; and
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 50 Filed: 09/09/19 Page: 5 of 6 PageID #: 125




                B. A copy of any court order authorizing the interception of any wire, oral, or

        electronic communication as described above, and the written application for same.

        6. Pursuant to Rule 404(b) Fed. R. Evid., Defendant hereby requests that the

 Government provide Defendant with notice of the general nature of any evidence of other

 crimes, wrongs or acts the Government intends to introduce at trial.

        7. Defendant hereby requests that the Government provide Defendant with notice of the

 nature and extent of consideration offered by the Government or its agents, or sought by the

 Government or its agents, on behalf of any informant herein in return for his or her cooperation

 and assistance, including:

                A. The identity and existing statements of any confidential informant who may

        be called upon to testify in this cause of action;

                B. Any and all representations, promises or other consideration offered by the

        Government, its cooperating agencies, or its agents to said informants concerning alleged

        violations of said informants of federal, state, or local laws;

                C. The precise nature of any monetary consideration offered or promised to said

        informants including, but not limited to, a listing of funds paid to or on behalf of said

        informants by the Government, its agents or cooperating agencies;

                D. Any and all promises of assistance offered to said informants relating to the

        disposition of known or potential criminal charges, state or federal, or the nature and

        extent of incarceration or conditions thereof;

                E. Any other promises, inducements or considerations offered to said informants

        in exchange for their cooperation, assistance, information or testimony;

                F. A list of all other sales or purchases of narcotic drugs arranged by said

        confidential informant along with a list of payments made to said confidential informant

        in exchange or in return for assisting and arranging said sales or drug transactions; and
Case: 1:19-cr-00145-SNLJ-ACL Doc. #: 50 Filed: 09/09/19 Page: 6 of 6 PageID #: 126




                G. Any record maintained by the Government showing the arrest and conviction

        record of the confidential informant.

        8. Defendant hereby requests that the Government provide Defendant with copies or

 photographs of the following materials, or in the alternative, that the Government disclose to

 Defendant and make available for inspection, copying, or photographing, all rough notes taken

 by law enforcement officers as a part of the Government's investigation of the instant case,

 notwithstanding whether the contents of said notes are incorporated in official records.


                                                Respectfully submitted,


                                                /s/Jennifer L. Booth
                                                Jennifer L. Booth
                                                Assistant Federal Public Defender
                                                Bar No. 53751 MO
                                                325 Broadway, 2nd Floor
                                                Cape Girardeau, Missouri 63701
                                                Telephone: (573) 339-0242
                                                Fax: (573) 339-0305
                                                E-mail: Jennifer_Booth@fd.org

                                                ATTORNEY FOR DEFENDANT



                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 9, 2019, the foregoing was filed electronically with the
 Clerk of the Court to be served by operation of the Court's electronic filing system upon Timothy
 Willis, Assistant United States Attorney.

                                                /s/Jennifer L. Booth
                                                Jennifer L. Booth
